DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 9-20 are pending.
Claims 1, 2 and 9-20 have been examined. 

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 4,765,542).  Carlson discloses a chair having a seat (fig. 1: 22) and a frame (fig. 1: 14, 16) able to support a user; wherein the chair comprises a cleaning system configured to clean one or both feet of the user when the user is supported in the chair (fig. 1: the fluid tank, hoses, conduits and nozzles act as a cleaning system); and wherein the cleaning system comprises an air blower or a fluid pump (fig. 1: 30) configured to clean the feet and said cleaning system is supported by the frame (as shown by fig. 5).
As concerns claims 2 and 16, Carlson discloses wherein said frame comprises one or more legs (fig. 1: 14, 16) such that the user is supported in a sitting position; wherein at least a portion of the cleaning system is attached to the one or more legs of the chair (fig. 5: shows 30 attached to 16).
As concerns claim 12, Carlson discloses wherein said cleaning system comprises a fluid pump in fluid communication with one or more nozzles (fig. 3: 34) oriented towards the feet of the user (as shown in fig. 1) when the user is supported in the chair such that the fluid may clean the feet of the user supported in the chair
As concerns claim 13, Carlson discloses wherein said nozzle is rotatable such that the fluid may spray an area proximal to the chair (Col. 4, lines 52-55).
As concerns claim 14, Carlson discloses wherein the fluid connection between the fluid pump and the nozzle to provide the fluid communication therebetween comprises a hose (fig. 1: 40).
As concerns claim 15, Carlson discloses wherein a portion of the hose is attached to the frame (as shown in Figs. 3 and 5).
As concerns claim 17, Carlson discloses wherein the chair further comprises a fluid reservoir attached to the frame (fig. 5: 30).
As concerns claim 18, Carlson discloses wherein the reservoir is attached to the back of the chair (fig. 1: 30 is attached to a rear frame/leg member on a back side of the chair).
As concerns claim 19, Carlson discloses an apparatus comprising a chair having a seat (fig. 1: 22) and a frame (fig. 1: 14, 16) able to support a user; wherein the chair is removably connected to a cleaning system comprising an air blower or a fluid pump (fig. 1: 30) configured to clean one or both feet of the user when the user is supported in the chair (as shown in fig. 1) and at least a portion of said cleaning system is connected to the chair.
As concerns claim 20, Carlson discloses a cleaning system comprising an air blower or a fluid pump (fig. 1: 30) and one or more points of attachments configured to be attached to a chair (the cleaning attachment is attached to the frame at 16 by pump 30 and multiple points along the tubular upper frame by way of the nozzles 34), such that when attached, said cleaning system is configured to clean one or both feet of the user when the user is supported in the chair (as shown in fig. 1).

Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seely (US 5,301,457).  Seely discloses a chair (fig. 1) having a seat (fig. 1: 116) and a frame (fig. 1: 102) able to support a user; wherein the chair comprises a cleaning system configured to clean one or both feet of the user when the user is supported in the chair (fig. 1: nozzles 40 blow streams of air out of the frame which may be used to clean the feet of an occupant when placed in front of them); and wherein the cleaning system comprises an air blower (fig. 1: 50) or a fluid pump configured to clean the feet and said cleaning system is supported by the frame.
	As concerns claim 9, Seely discloses wherein the chair comprises an air blower (fig. 1: 50) configured to blow air at the feet of one or more feet of the user (there are nozzles all along the front legs to blow air at the users legs and feet). 
	As concerns claim 10, Seely discloses wherein the blower is positioned under the seat (as shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely in view of Braid et al. (GB 2402615).  Seely teaches wherein the blower is supported by the frame (as shown in figs. 1 and 4), but does not teach wherein the blower is also supported by the seat.  However, Braid teaches a blower (fig. 1: 4) supported by the seat (fig. 1:1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the blower of Seely to also be supported by the seat, as taught by Braid, in order to provide additional stability to the blower. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636